Remanding cause. *Page 607 
The action was instituted under Sections 639a — 1 to 639a — 12, inclusive, of the Civil Code of Practice, wherein appellants and appellee seek a declaration of their respective rights under certain provisions of the Revised Statutes. Section 639a — 9, supra, provides that all persons who have or claim any interest which would be affected by the declaration shall be made parties when declaratory relief is sought; and the Attorney General of the State shall be served with a copy of the pleadings in a proceeding which involves the validity of a Statute. Although the Commonwealth will be vitally affected by a decision of the questions presented, neither it nor any of its departments has been made a party to the suit; and, although the proceeding involves the validity of several Statutes, the Attorney General has not been served with a copy of the pleadings. For these reasons, the Chancellor should have refused to render a decision. Commonwealth ex rel. Meredith, Atty. Gen., v. Reeves, Commissioner of Revenue et al., 289 Ky. 73,  157 S.W.2d 751
The cause is remanded, with directions that the judgment be set aside but without prejudice to the right of the parties to amend and proceed in the manner above indicated.